DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rispoli et al. (USPN 4,068,009) in view of Bradford (GB 2185874) and as evidenced by “USA Standard Mesh Chart” NPL, previously made of record.
Regarding amended Claim 1, Rispoli teaches a breadcrumb coating composition, where the breadcrumbs are made from drying undried bread obtained by crumbling via a hammer mill a loaf of bread (Column 5, lines 5-25), where the breadcrumbs have a particular grain size distribution as Rispoli teaches that the particles will typically be of a particle size wherein a majority of the crumbs by weight are retained on a US20 mesh screen after passing a US5 mesh screen, but not more than 10% of the crumbs by weight are retained on a US5 mesh screen and describes optimum and preferred particle size distribution (Column 2, lines 30-50). Therefore, Rispoli teaches from 0-10% by weight of particles are retained on a US5 mesh screen, meaning 0-10% by weight of particles are bigger than US5 mesh, which means 0-10% of particles are bigger than 4mm, which overlaps with the claimed limitation of 8-21% by weight of particles have a grain size of 2.36mm or more. In addition, Rispoli teaches that 15-25% of particles pass through a US14 and are retained on a US20, meaning 15-25% of particles are smaller than 1.40mm and larger than 0.850mm. This means that 15-25% of particles are in the range of 0.850 and less than 1.40mm, and Rispoli also teaches 0% of particles can be less than 0.850mm, meaning that 15-25% are in the size range of less than 1.40 and 0.850mm, which is seen to overlap closely with the claimed limitation of 22-45% by weight of particles have a grain size of 1.18mm or less, as it is understood that most of the particles in the 15-25% grouping have a particle size less than 1.18mm, as the particles of Rispoli have to be less than 1.40mm to pass through and have to be larger than 0.850mm to be retained on the US20 mesh. Rispoli also teaches that it is not desirable to have more than 50% of particles less than 0.850mm to prevent issues with gummy texture of a resulting coating and loss of coating crispness (Column 2, lines 55-65), which is also in line with Applicant’s claimed range up to 45% by weight of particles 1.18mm or less. Mesh opening measurements were taken from the evidentiary reference of “USA Standard Mesh Chart” NPL can be used to show the above mm size mesh openings for a given mesh number. 
It is also noted that Rispoli has a similar idea to Applicant’s claimed breadcrumbs of a smaller percentage of larger particles and a greater percentage of smaller particles. Rispoli also teaches of a particle size distribution in order to facilitate a coating that can be prepared having desirable crispness and coating properties (Column 2, lines 55-65).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the breadcrumbs taught by Rispoli to have a slightly higher or lower percentage of particles in a size similar to what is taught by Rispoli in order to facilitate a coating that can be prepared having desirable crispness and coating properties and provide minor adjustments to the particle size based on the application of the breadcrumbs as a coating for food products. Regarding the close values taught by Rispoli, it has been found that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I. In the instant case, Rispoli teaches ranges and particle sizes for both claimed grain sizes that are very close to what is claimed by Applicant, and therefore as such, one of ordinary skill in the art would have reasonably expected that the breadcrumbs taught by Rispoli would function similarly to those of Applicant’s based on the minor differences between what is taught in the prior art and claimed by Applicant.
Rispoli is silent as to the bulk density of the breadcrumbs being in the range of 270 to 600 ml/100g. Rispoli teaches the breadcrumbs are made from bread having conventional bread ingredients including wheat flour, water, salt and compressed yeast (Column 5, lines 1-5) and teaches the breadcrumbs of the invention have an elongated, porous and striated shape and structure (Column 6, lines 20-25).
Bradford teaches of an edible particulate coating, such as a crumb, for foods, where the edible particulate coating comprises farinaceous materials such as breadcrumbs, expanded starch containing materials or generally any farinaceous material which has been precooked, (Page 1, Column 2, lines 105-125). Bradford teaches of the density of the edible particulate material which is generally in the range of 0.1g/cc to 0.5g/cc, and within this range, European breadcrumbs generally have a density of 0.40g/cc, expanded farinaceous material have a density of 0.20g/cc and Japanese crumb have a density of 0.25g/cc, and teaches that in general, the average particle size of the edible particulate material is in the range of 100 microns to 20 mm (Page 2, Column 1, lines 15-25). Therefore, Bradford teaches a range of density/bulk density for the pre-cooked edible particulate material used in coating foods which can be calculated to be equivalent to 200-1000ml/100g, which is the claimed units for bulk density, and where such a range incorporates the claimed range of 270 to 600ml/100g. 
Therefore, it would appear from the teachings of Bradford that edible pre-cooked farinaceous particles having a bulk density in an amount within the claimed range would be conventional and expected and may not be affected by the particle size of the edible particulate material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the breadcrumb particles taught by Rispoli to have a bulk density in the claimed range, as such a bulk density seems appropriate for breadcrumbs having the disclosed particle size and is conventionally known. One of ordinary skill in the art would have reasonably expected similar bulk densities for breadcrumbs such as those taught by Rispoli, in light of the teachings of Bradford, absent any evidence to the contrary.
Regarding original and amended Claims 2, 4 and 6, Rispoli in view of Zhang and Banner are taken as cited above and in combination teach a breadcrumb mix comprising the breadcrumbs and at least one of a protein and thickener, as Rispoli teaches the breadcrumbs can be mixed with ingredients such as milk solids or flour (Rispoli, Column 2, lines 10-20), where flour is a known thickener or protein material. Regarding the limitations of the breadcrumb mix as recited, it is noted that relative amounts of the breadcrumbs and the additional component are not recited. Therefore, it is submitted that the bulk density of the breadcrumbs cannot be a limiting feature for the claim as it is not specified the relative amounts of the bread crumbs and another component, such as flour, in the mix. Therefore, any bulk density of the breadcrumbs in the mixture would not have an impact on the resulting composition if only a small portion of breadcrumbs were included in the mix. Therefore, the cited prior art is seen to render obvious the breadcrumb mix as claimed. Rispoli also teaches a breadcrumb-coated and breadcrumb-mix food item in which the breadcrumbs/breadcrumb mix is attached to the surface of a food material (Rispoli, Column 3, lines 20-50). 

Claims 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rispoli et al. (USPN 4,068009) in view of Bradford (GB 2185874), and further in view of “Breadcrumbs with Paprika” NPL (Mintel, available online 9/29/2014), made of record by Applicant.
Regarding Claims 3 and 5, Rispoli in view of Bradford are seen to render obvious the claimed breadcrumbs and breadcrumb mix, and Rispoli in particular teaches that the a batter-coated comestible can be coated with the bread crumb coating by means common in the art (Column 4, lines 10-20). Rispoli also teaches benefits of combining paprika with breadcrumbs as it has the further benefit of helping to develop the desired crumb coloring (Column 3, lines 55-60). However, Rispoli in view of Bradford do not teach the breadcrumb powder shaker as claimed.
“Breadcrumbs with Paprika” NPL by Mintel teaches of a known breadcrumb powder shaker which has a shaker top that is used to coat food products (Page 1, description of product), where it is understood that the holes of the shaker have a diameter to allow the breadcrumbs enclosed to shake out onto the food. The shaker top is understood to meet the limitations of a shaker container containing a shake-out hole through which the breadcrumb powder is shaken out. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have designed the shaker container to have particular dimensions of the holes in order to most efficiently allow the breadcrumbs to be shaken out of the container and onto a food product to be coated, such as the batter coated food product taught by Rispoli. Furthermore, it has been found that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. In the instant case, having a differently sized hole on a shaker container would not have expected the container to have behaved or functioned differently from another container having a different sized hole, as long as the holes were sized to be compatible with the dimensions of the breadcrumbs, a concept which would have been well within the skill of one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the breadcrumbs taught by the prior art to have been provided in a breadcrumb powder shaker such as ones taught in the art in order to more effectively shake out breadcrumbs on a food product for application and coating. One of ordinary skill in the art would have expected a reasonable degree of success in combining the breadcrumbs known in the art with a known breadcrumb shaker container as is taught in the prior art.
Regarding Claims 7 and 8, the claims recite where the breadcrumb powder consists entirely of either breadcrumbs or breadcrumb mix in the shaker. It is submitted that whether the breadcrumb mix in the shaker consists entirely of breadcrumbs or a mix, would not materially impact the patentability of the claimed combination of shaker and breadcrumb mix, and it would have been well within the skill of one of ordinary skill in the food art to adjust the composition of the breadcrumb or breadcrumb mix depending on the final food application.

Response to Arguments
The prior art rejections have been modified in light of further consideration of prior art by the Examiner. A different prior art rejection has been applied as the primary reference who teaches breadcrumbs such as envisioned by Applicant, namely, breadcrumbs prepared from bread, as currently recited. Therefore, Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Since the prior art currently cited teaches overlapping particle sizes to what is claimed by Applicant, the Examiner will repeat comments previously set forth related to allegations of unexpected results regarding the claimed particle sizes of the breadcrumbs, as Applicant did not comment on the Examiner’s discussion of the results presented in the specification. 
Applicant states at the bottom of Page of the arguments that the criticality of the amended range can be seen in Table 1 when comparing results of Example 7, which falls within the scope of amended Claim 1, as compared to Examples 5 and 6, which are now outside the scope of amended Claim 1, and how Example 7 showed higher evaluation results than Examples 5 and 6, and how the results shown in Example 7 show significant improvement and are unexpected relative to the applied prior art references. The Examiner closely studied the data presented in Tables 1 and 2 and respectfully disagrees with Applicant’s findings that the inventive results show significant improvement and are unexpected for the following reasons. Table 1 shows varied amounts of breadcrumb fractions with bulk density constant at 550 ml/100g. Example 7 in Table 1 has fractions of breadcrumbs that fall within the scope of amended Claim 1 and achieve a score of 4.3/5 for visual appearance of the coated food product and a score of 4.2/5 on texture.  In comparison, Examples 5 and 6, have fractions of the smaller grain outside the scope of amended Claim 1 and achieved scores of 3.9/5 and 4.1/5 for the same two evaluations, and 4.0/5 and 4.1/5 for the same two evaluations, respectfully. It is submitted by the Examiner that the scores for Example 7, which is supposed to show the inventive breadcrumb, are only marginally higher than those for Examples 5 and 6, which are supposed to be outside the scope of Claim 1. In addition, with only 10 panelists, it is not clear whether such differences would be considered statistically significant and where the results of the evaluation of Example 7 could be considered a “significant improvement” over comparison examples 5 and 6. The Examiner’s position regarding the fact that the differences between the scores are marginal at best and do not seem very different can be explained by considering the descriptions of the 5 point scaled used by Applicant’s panelists. For the visual appearance evaluation, a score of 3 means a “somewhat good appearance” and a score of 4 means “good appearance”. It is unclear what is really different from a score of 3 and 4, and even less different from a score of 4.1 and 4.3, as seen in Applicant’s data in Table 1 for Examples 6 and 7, respectfully. Similarly, for texture evaluation, a score of 3 means “less crispy, somewhat good texture” and 4 means “crispy, good texture”. The differences between a 3 and 4 on texture seem very minimal as well, particularly when Applicant’s data is considered and comparing scores of 4.1 vs 4.2 for Examples 6 and 7, respectfully. 
Applicant’s Table 2 shows keeping breadcrumb grain size distribution constant and varying bulk density of the breadcrumbs. Inventive examples 10-17 all showed very similar results across the claimed range of bulk density. Therefore, there does not appear to be an element of criticality regarding a bulk density across or within the claimed range. The Bulk density outside the claimed range seemed to slightly decrease the average scores for the evaluations of both visual appearance and texture and suggest that bulk density has a greater effect than particle size on visual appearance and texture. However, it can also be seen that, despite lower scores for the comparative examples, there are still minimal differences in scores between the inventive examples (10-17) and the comparative examples (4 and 5), and that it is also unclear what is really different from a score of 3 (for comparative examples) and 4 (for inventive examples) for visual appearance evaluation, for the same reasons set forth above, and whether such differences are statistically significant and therefore critical to patentability. Therefore, Applicant’s data was carefully reviewed and does not support a case for patentability at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        7/14/2022